UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 23, 2011 First Clover Leaf Financial Corp. (Exact name of registrant as specified in its charter) Maryland 0-50820 20-4797391 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 6814 Goshen Road, Edwardsville, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(618) 656-6122 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 23, 2011, the Board of Directors of First Clover Leaf Financial Corp. (the “Company”) adopted resolutions to terminate the First Clover Leaf Bank 2010 Amended and Restated Employee Stock Ownership Plan (“ESOP”), effective as of December 31, 2011.The ESOP was originally adopted in 2004 by First Federal Savings & Loan Association of Edwardsville (the “Association”) in connection with its mutual-to-stock conversion and related initial public stock offering.The Association merged with Clover Leaf Bank in 2006, and the name of the ESOP was changed to reflect the new name of the combined entity, First Clover Leaf Bank. In connection with the termination of the ESOP, the approximately 110,000 shares of Company stock held in the ESOP suspense account after the December 31, 2011 ESOP loan repayment and related allocation of shares to participants’ accounts will be returned to the Company and cancelled as payment in full of the outstanding ESOP loan. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST CLOVER LEAF FINANCIAL CORP. DATE: August 26, 2011 By: /s/ Darlene F. McDonald Darlene F. McDonald Chief Financial Officer 3
